[a102ceoexecutiveagreemen001.jpg]
AMENDED AND RESTATED EXECUTIVE AGREEMENT This Amended and Restated Executive
Agreement dated December 23, 2019 is by and between PTC Inc., a Massachusetts
corporation (the “Company”), and James Heppelmann (the “Executive”). WHEREAS,
the Executive is the President and Chief Executive Officer of the Company;
WHEREAS, the Company wishes to make the following arrangements with the
Executive concerning certain payments and benefits to be provided to the
Executive if the Executive’s employment with the Company is terminated without
cause or if certain other events specified herein occur; NOW, THEREFORE, the
Company and the Executive hereby agree as follows: 1. Definitions. For the
purposes of this Agreement: (a) “Board” means the Company’s board of directors.
(b) “Code” means the U.S. Internal Revenue Code of 1986, as amended. (c) “Cause”
means (i) the Executive’s willful and continued failure to substantially perform
his duties to the Company (other than any such failure resulting from the
Employee’s incapacity due to physical or mental illness), provided that the
Company has delivered a written demand for performance to the Executive
specifically identifying the manner in which the Company believes that the
Executive has not substantially performed his duties and the Executive does not
cure such failure within thirty (30) days after such demand; (ii) willful
conduct by the Executive which is demonstrably and materially injurious to the
Company; (iii) the Executive’s conviction of, or pleading of guilty or nolo
contendere to, a felony; (iv) the Executive’s entry in his personal capacity
into a consent decree relating to the business of the Company with any
government body; or (v) the Executive’s willful violation of any material
provision of his Non-Disclosure, Non- Competition and Invention Agreement with
the Company; provided that, if such violation can be cured, the Executive has
not, within thirty (30) days after written demand by the Company, cured such
violation. For purposes of this definition, no act or failure to act on the
Executive’s part shall be deemed “willful” unless done or omitted to be done by
the Executive not in good faith and without reasonable belief that his action or
omission was in the best interests of the Company. (d) “Change in Control” means
the occurrence of any of the following events: (i) any “person,” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportion as their ownership of stock in the Company)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities (other than as a result of acquisitions of such
securities from the Company); (ii) individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person



--------------------------------------------------------------------------------



 
[a102ceoexecutiveagreemen002.jpg]
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company) shall be, for purposes of this
Agreement, considered to be a member of the Incumbent Board; (iii) the
consummation of a merger, share exchange or consolidation of the Company or any
subsidiary of the Company with any other entity (each a “Business Combination”),
other than (A) a Business Combination that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
another entity) beneficial ownership, directly or indirectly, of a majority of
the combined voting power of the Company or the surviving entity (including any
person that, as a result of such transaction, owns all or substantially all of
the Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after such Business Combination or (B) a merger, share
exchange or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as defined above) is or
becomes the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities; or (iv) the
stockholders of the Company approve (A) a plan of complete liquidation of the
Company; or (B) an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets but excluding a sale or spin-off of
a product line, business unit or line of business of the Company if the
remaining business is significant as determined by the Company’s board of
directors in its sole discretion. (e) “Change in Control Termination” means any
of the following terminations of the Executive’s employment: (i) termination of
the Executive’s employment by the Company during the period from the date of a
Change in Control through the second anniversary thereof, other than for Cause
or as a result of the Executive’s Disability; (ii) resignation by the Executive
for Good Reason during the period from the date of a Change in Control through
the second anniversary thereof; or (iii) termination of the Executive’s
employment by the Company within one hundred eighty (180) days prior to a Change
in Control, other than for Cause or as a result of the Executive’s Disability,
if it is reasonably demonstrated by the Executive that such termination of
employment (A) was at the request of a third party that has taken steps
reasonably calculated to effect the Change in Control or (B) was otherwise
related to or in anticipation of the Change in Control. A Change in Control
Termination under this Section 1(e)(iii) shall be deemed to have occurred when
the Change in Control occurs. (f) “Disability” means such physical or mental
incapacity as to make the Executive unable to perform the essential functions of
his employment duties for a period of at least sixty (60) consecutive days with
or without reasonable accommodation. If any question shall arise as to whether
during any period the Executive is so disabled as to be unable to perform the
essential functions of his employment duties with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. (g) “Equity Award” means any stock option, stock
appreciation right, restricted stock unit, restricted stock or other equity
award issued under any Stock Plan, but excludes any Target Annual Incentive
Bonus that may be payable in the form of equity. 2



--------------------------------------------------------------------------------



 
[a102ceoexecutiveagreemen003.jpg]
(h) “Good Reason” means the occurrence, without the Executive’s consent and
without Cause, of any of the following events after or in connection with a
Change in Control (provided that the Executive shall have given the Company
written notice describing such event within ninety (90) days of its initial
existence and the matter shall not have been fully remedied by the Company
within thirty (30) days after receipt of such notice): (i) any reduction of the
Executive’s annual base salary or target bonus from the respective amount (x) in
effect at the date of the Change in Control or (y) otherwise required by this
Agreement; provided that any such reduction (not exceeding fifteen percent (15%)
of either (A) such base salary or (B) the sum of such base salary and such
target bonus) that is consistent with similar actions taken with respect to the
base salaries and/or target bonuses of the other senior executives of the
Company shall not constitute Good Reason; (ii) any material reduction in the
aggregate benefits for which the Executive is eligible under the Company’s
benefit plans, including medical, dental, vision, basic life insurance,
retirement, paid time off, long- term disability and short-term disability
plans; provided that any such reduction or other action that is consistent with
similar actions taken with respect to comparable benefits of the Company
employees generally shall not constitute Good Reason; (iii) the failure to (A)
install the Executive in the position of Chief Executive Officer of the Company
on the Commencement Date or (B) maintain the Executive in the position of Chief
Executive Officer of the Company from and after the Commencement Date; (iv) a
material diminution of the Executive’s authority or responsibilities; provided
that no diminution of authority or responsibilities resulting from a sale or
spin-off of a product line, business unit or line of business of the Company
that does not constitute a Change in Control under Section 1(d)(iv) shall
constitute Good Reason; (v) any breach by the Company of its material
obligations under this Agreement; (vi) any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company; or (vii)
any requirement that the Executive relocate to a primary work site that would
increase the Executive’s one-way commute distance by more than fifty (50) miles
from the Executive’s then principal residence. (i) “Stock Plan” means any stock
option or equity compensation plan of the Company in effect at any time,
including without limitation the 2000 Equity Incentive Plan. (j) “Target Annual
Incentive Bonus” means an Annual Incentive Bonus (stated as a cash amount even
if it may be payable in the form of equity) payable under a Corporate Incentive
Plan of the Company for achievement of performance measure(s) at the Target
Level. “Corporate Incentive Plan” means any incentive program of the Company in
effect at the respective time to the extent it provides for compensation upon
achievement of one or more performance measures with a performance period of one
year or less and service-based vesting with a vesting term of less than fifteen
(15) months (“Annual Incentive Bonus”). “Target Level” means the level at which
100% of a Target Annual Incentive Bonus becomes payable. Any upside bonus or
other amounts that may be earned for achievement of performance measures beyond
the Target Level under the Corporate Incentive Plan and any discretionary or
other bonus are not considered part of the Target Annual Incentive Bonus. “Bonus
Equity” means any Equity Award granted to the Executive under the Corporate
Incentive Plan that may be earned upon achievement of one or more performance
measures. 2. Termination of Employment without Cause. If the Company terminates
the Executive’s employment without Cause, other than a termination constituting
a Change in Control Termination or a termination due to his Disability, the
Executive shall be entitled to the following: (a) payment of his annual base
salary, paid bi-weekly, for a two-year period commencing on the termination
date, such salary to be paid at a rate equal, on an annualized basis, to the
highest annual base salary in effect with respect to the Executive during the
six-month period immediately preceding the termination date; 3



--------------------------------------------------------------------------------



 
[a102ceoexecutiveagreemen004.jpg]
(b) an aggregate amount equal to two times the average of the Annual Incentive
Bonus, if any, paid to the Executive for the two fiscal years immediately
preceding the fiscal year in which the termination occurs, paid in equal
bi-weekly installments for a two-year period commencing on the termination date,
the first payment of which shall (x) be made within forty-five (45) days
following the termination date and (y) include all amounts then due under this
clause (b) that have not yet been paid; and (c) continued participation in the
Company’s medical, dental, vision and basic life insurance benefit plans (the
“Benefit Plans”), subject to the terms and conditions of the respective plans
and applicable law, for a period of two years following the termination date;
provided that, to the extent that any of the Benefit Plans does not permit such
continuation of the Executive’s participation following his termination or any
such plan is terminated, the Company shall pay the Executive an amount which is
sufficient for him to purchase equivalent benefits, such amount to be paid
quarterly in advance; provided further, however, that to the extent the
Executive becomes eligible to receive medical, dental, vision and/or basic life
insurance benefits under a plan provided by another employer, the Executive’s
entitlement to participate in the corresponding Benefit Plans or to receive such
corresponding alternate payments shall cease as of the date the Executive is
eligible to participate in such other plan, and the Executive shall promptly
notify the Company of his eligibility under such plan. 3. Change in Control. (a)
Equity Awards. Effective upon a Change in Control that occurs during the
Executive’s employment, and except as provided in any Equity Award documentation
that explicitly or implicitly excludes such Equity Award from the effects of
this Section 3, the following shall occur: (i) any performance measure(s)
applicable to any outstanding Equity Award held by the Executive shall be deemed
to have been met at the Target Level (which deemed performance will not affect
any service-based vesting schedule for such Equity Award); and; (ii) each
outstanding Equity Award held by the Executive shall be deemed amended
automatically to provide that, notwithstanding any provision of any Stock Plan,
such Equity Award may not be terminated or forfeited without the Executive’s
written consent (provided that this shall not prevent termination of (A) any
unvested portion thereof that is terminated or forfeited upon termination of the
Executive’s employment as provided in the respective Stock Plan or in any
agreement or certificate executed in connection with such Equity Award, (B) a
stock option the termination of which is covered by Section 8(i) of the
Company’s 2000 Equity Incentive Plan, or (C) an Equity Award upon payment of a
cash payment with a Fair Market Value (as defined in the applicable Stock Plan)
equal to the amount that would have been received upon the exercise or payment
of the Equity Award had the Equity Award been exercised or paid upon the Change
in Control). The foregoing notwithstanding, this Section 3(a) shall not apply to
any Bonus Equity held by the Executive, which shall be treated as provided in
Section 3(b)(ii). (b) Annual Incentive Bonus. Effective upon (x) a Change in
Control that occurs during the Executive’s employment or (y) a Change in Control
Termination under Section 1(e)(iii): (i) the Executive shall be entitled to
payment of a pro-rata portion of the Target Annual Incentive Bonus, if any, for
which the Executive is eligible for the fiscal year in which the Change in
Control occurs, based on the percentage of the performance period completed
through the date of the Change in Control, for the purposes of which any
performance measure(s) applicable to such Target Annual Incentive Bonus shall be
deemed to have been met at the Target Level, which payment shall be made in one
lump sum within forty-five (45) days of the date of the Change in Control;
provided, however, that this Section 3(b)(i) shall not apply if the Executive
holds Bonus Equity for the applicable fiscal year performance period and Section
3(b)(ii) shall apply instead; or (ii) a pro-rata portion of any Bonus Equity
held by the Executive, having performance measures applicable to the fiscal
year, or any portion thereof, in which the Change in Control occurs, that could
be earned at the Target Level, based on the percentage of the applicable fiscal
year or applicable portion completed through the date of the Change in Control,
shall thereupon be vested and subject to no further 4



--------------------------------------------------------------------------------



 
[a102ceoexecutiveagreemen005.jpg]
restrictions, exercisable or distributable, as the case may be, and the portion
not so vested shall thereupon automatically be cancelled and forfeited to the
Company. (c) Change in Control Termination Benefits. (i) Equity Awards.
Effective upon a Change in Control Termination: (A) all outstanding Equity
Awards held by the Executive (other than any Bonus Equity) shall immediately
become vested and exercisable or distributable in full; and (B) all restrictions
applicable to restricted stock issued under any Stock Plan and held by the
Executive (other than any Bonus Equity) shall immediately lapse; and (C) each
outstanding stock option issued by the Company and held by the Executive shall
remain exercisable, following the termination of the Executive’s employment,
until the close of business on the earlier of (x) the end of the original
maximum term of such option, or (y) two years following the date of termination
of the Executive’s employment. (ii) Make-Up Payment. Effective upon a Change in
Control Termination under Section 1(e)(iii), the Company shall pay the Executive
in a lump sum the amount equal to the sum of: (x) the excess, if any, of (A) the
product of (1) the number of additional shares of the Company’s Common Stock
that were subject to Equity Awards that would have become vested and exercisable
and/or as to which the restrictions would have lapsed, in each case solely as a
result of Section 3(c)(i), and for which the Executive would have been entitled
to receive consideration in the Change in Control (on the same basis as other
holders of Common Stock), had the Executive remained employed on the date of the
Change in Control and was deemed to have exercised all the stock options that
would then have become exercisable under Section 3(c)(i)(A) times (2) the amount
per share of the Company’s Common Stock (if any) received by the Company’s
stockholders generally pursuant to the Change in Control (the “Shareholder
Price”) over (B) the aggregate exercise price of all such additional stock
options that the Executive would then have become able to exercise upon the
Change in Control as a result of Section 3(c)(i)(A) (whereupon all such Equity
Awards shall terminate and shall no longer be exercisable); and (y) the excess,
if any, of (A) the product of (1) the number of shares of the Company’s Common
Stock that the Executive (a) held on the date of termination of his employment
or acquired upon exercise of stock options held on such date and (b) sold before
the consummation of the Change in Control (the “Pre-Sold Shares”) times (2) the
Shareholder Price over (B) the aggregate amount received by the Executive in the
sale(s) of the Pre-Sold Shares. The Company shall pay this lump sum payment
within forty-five (45) days following the Executive’s termination date. (iii)
Salary, Annual Incentive Bonus and Benefits. Effective upon a Change in Control
Termination, the Executive shall be entitled to the following: (A) a lump sum
payment in an amount equal to three times his annual base salary plus his Target
Annual Incentive Bonus, such base salary to be the highest annual base salary in
effect with respect to the Executive during the six-month period immediately
preceding the Executive’s termination and such Target Annual Incentive Bonus to
be the highest Target Annual Incentive Bonus in effect with respect to the
Executive for (1) the fiscal year in which the Change in Control occurs, (2) the
fiscal year following the year in which the Change in Control occurs, or (3) the
fiscal year in which the Change in Control Termination occurs, whichever is
highest, payable within forty-five (45) days after the termination date; and (B)
continued participation in the Benefit Plans, subject to the terms and
conditions of the respective plans and applicable law, for a period of two years
following the termination date; provided that, to the extent that any of the
Benefit Plans does not permit such continuation of the 5



--------------------------------------------------------------------------------



 
[a102ceoexecutiveagreemen006.jpg]
Executive’s participation following his termination or any such plan is
terminated, the Company shall pay the Executive an amount which is sufficient
for him to purchase equivalent benefits, such amount to be paid quarterly in
advance; provided, further, however, that to the extent the Executive becomes
eligible to receive medical, dental, vision and/or basic life insurance benefits
under a plan provided by another employer, the Executive’s entitlement to
participate in the corresponding Benefit Plans or to receive such corresponding
alternate payments shall cease as of the date the Executive is eligible to
participate in such other plan, and the Executive shall promptly notify the
Company of his eligibility under such plan. (iv) Payments and benefits under
this Section 3(c) shall be in lieu and without duplication of any amounts or
benefits under Section 2, and the Executive shall be entitled to any such
payments and benefits for no more than two years even if both such sections
apply. If, in the event of a Change in Control Termination under Section
1(e)(iii), the Executive becomes entitled to payments under this Section 3(c)
after he has begun to receive payments under Section 2, he shall be entitled to
a make-up payment to ensure that he receives the higher amount payable
hereunder, with such make-up payment being made within forty-five (45) days
following the Change in Control Termination. (d) Deemed Amendment of Equity
Awards. The Company and the Executive hereby agree that the agreements
evidencing any (i) Equity Awards to the Executive are hereby and will be deemed
amended to give effect to the provisions of Sections 3 and 4 of this Agreement,
and (ii) Bonus Equity are hereby and will be deemed amended to give effect to
the provisions of Section 3(b)(ii) of this Agreement. 4. Death or Disability.
Effective upon a termination of the Executive’s employment due to Executive’s
death or by the Company due to the Executive’s Disability, except as provided in
any Equity Award documentation that explicitly or implicitly excludes such
Equity Award from the effects of this section, all performance measure(s)
applicable to any Equity Awards held by the Executive shall be deemed to have
been met at the Target Level and all Equity Awards held by the Executive shall
immediately become vested, unrestricted and exercisable or distributable at the
Target Level; provided that this Section 4 shall not apply to any Bonus Equity.
5. Taxes. (a) Withholding. All payments to be made to the Executive under this
Agreement will be subject to any required withholding of federal, state and
local income and employment taxes. In addition, the Company may withhold from
any payments hereunder any amounts attributable to withholding taxes applicable
to the vesting of or lapse of restrictions on restricted stock or restricted
stock units held by the Executive or the exercise of any nonqualified stock
options held by the Executive, including, in its discretion withholding from any
shares deliverable to the Executive such number of shares as the Company
determines is necessary to satisfy such tax obligations, valued at their fair
market value (determined pursuant to the respective Company equity compensation
plan) as of the date of such vesting or lapse of restrictions. (b) Limitations
on Payments. (i) In the event that any such Payments (x) constitute “parachute
payments” within the meaning of Section 280G of the Code and (y) but for this
subsection (b), would be subject to the Excise Tax, such Payments shall be
either (A) delivered in full, or (B) delivered to such lesser extent that would
result in no portion of the Payments being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by the Executive
on an after tax basis, of the greatest amount of Payments, notwithstanding that
all or some portion of the Payments may be taxable under Section 4999 of the
Code. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 6(c)(i) shall be made in writing in
good faith by the Accountants in good faith consultation with the Executive. 6



--------------------------------------------------------------------------------



 
[a102ceoexecutiveagreemen007.jpg]
(ii) In the event a reduction in the Payments is required hereunder, the Company
shall promptly give the Executive notice to that effect and the Executive may
then determine, in his sole discretion, which and how much of the Payments shall
be eliminated or reduced (as long as, after such election, none of the Payments
are subject to the Excise Tax), and shall advise the Company in writing of his
election within ten (10) days of his receipt of the Company’s notice. If no such
election is made by the Executive within such period, the Company may determine
which and how much of the Payments shall be eliminated or reduced (as long as,
after such determination, none of the Payments are subject to the Excise Tax)
and shall notify the Executive promptly of such determination. (iii) For
purposes of making the determinations and calculations required by this Section
6(b), the Accountants: (A) shall take into account the value of any reasonable
compensation for services to be rendered by the Executive before or after the
Change in Control within the meaning of Section 280G(b)(2) of the Code and the
regulations thereunder, including without limitation, the Executive’s agreeing
to refrain from performing services pursuant to a covenant not to compete or
similar covenant, whether set forth in this Agreement or otherwise (a
“Noncompete Covenant”), and the Company shall cooperate in good faith in
connection with any such valuations and reasonable compensation positions.
Without limiting the generality of the foregoing, for purposes of this
provision, the Company agrees to allocate as consideration for any Noncompete
Covenant the maximum amount of compensation and benefits payable under this
Agreement reasonably allocable thereto so as to avoid, to the extent possible,
subjecting any Payments to tax under Section 4999 of the Code; and (B) may make
reasonable assumptions and approximations concerning the application of taxes
and may rely on reasonable good faith interpretations concerning the application
of Sections 280G and 4999 of the Code. The Company and the Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 6(b). The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 6(b). (iv) If the Payments
are reduced to avoid the Excise Tax pursuant to Section 6(b)(i) hereof and
notwithstanding such reduction, the IRS determines that the Executive is liable
for the Excise Tax as a result of the receipt of Payments from the Company, then
the Executive shall be obligated to pay to the Company (the “Repayment
Obligation”) an amount of money equal to the “Repayment Amount.” The Repayment
Amount shall be the smallest such amount, if any, as shall be required to be
paid to the Company so that the Executive’s net proceeds with respect to the
Payments (after taking into account the payment of the Excise Tax imposed on
such benefits) shall be maximized. Notwithstanding the foregoing, the Repayment
Amount shall be zero if a Repayment Amount of more than zero would not eliminate
the Excise Tax in accordance with the principles of Section 6(b)(i). If the
Excise Tax is not eliminated through the performance of the Repayment
Obligation, the Executive shall pay the Excise Tax. The Repayment Obligation
shall be discharged within 30 days of either (A) the Executive’s entering into a
binding agreement with the IRS as to the amount of Excise Tax liability, or (B)
a final determination by the IRS or a court decision requiring the Executive to
pay the Excise Tax from which no appeal is available or is timely taken. 6.
Certain Payments to Specified Employees. Notwithstanding anything to the
contrary in this Agreement, if the Executive is a “specified employee” within
the meaning of Code Section 409A(a)(2)(B)(i) at the time of the Executive’s
separation from service with the Company (in connection with a Change in Control
Termination or otherwise), no payment or benefit payable or provided to the
Executive pursuant to this Agreement that constitutes an item of deferred
compensation under Code Section 409A and becomes payable by reason of the
Executive’s termination of employment with the Company will be paid or provided
to the Executive prior to the earlier of (i) the expiration of the six (6) month
period following the date of the Executive’s “separation from service” (as such
term is defined by Code Section 409A and the regulations promulgated
thereunder), or (ii) the date of the Executive’s death, but only to the extent
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). 7



--------------------------------------------------------------------------------



 
[a102ceoexecutiveagreemen008.jpg]
The payments and benefits to which the Executive would otherwise be entitled
during the first six (6) months following his separation from service shall be
accumulated and paid or provided, as applicable, in a lump sum, on the date that
is six (6) months and one day following the Executive’s separation from service
(or if such date does not fall on a business day of the Company, the next
following business day) and any remaining payments or benefits will be paid in
accordance with the normal payment dates specified for them herein. 7. Term.
Unless the Executive’s employment is earlier terminated, this Agreement shall
continue in effect until 11:59 p.m. on September 30, 2020 and shall
automatically renew thereafter on an annual basis for additional twelve- month
terms unless either party provides written notice to the other party of
non-renewal at least ninety (90) days prior to the expiration of the then
current term. If a Change in Control occurs on or after the Commencement Date
while this Agreement is in effect, the term of this Agreement shall
automatically be extended to the second anniversary of the Change in Control.
Upon the termination of this Agreement, the respective rights and obligations of
the parties shall survive to the extent necessary to carry out the intentions of
the parties as embodied herein. 8. Successors and Assigns. (a) This Agreement is
personal to the Executive and is not assignable by the Executive, other than by
will or the laws of descent and distribution, without the prior written consent
of the Company. (b) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. (c) The Company will require
any successor or acquirer (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to or
acquirer of its business and/or assets that assumes and agrees to perform this
Agreement. 9. No Duty to Mitigate. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, except as contemplated by Sections 3(b) and 4(c)(iii)(B) hereof, any
benefits payable to the Executive hereunder shall not be subject to reduction
for any compensation received from other employment. 10. Conditions to Payment
of Severance. Notwithstanding any other provision of this Agreement, the
Executive’s entitlement to receive any of the payments and other benefits
contemplated by Sections 2, 3 or 4 (with respect to Disability) hereof shall be
contingent upon: (a) execution by the Executive within forty-five (45) days of
the termination of a general release in substantially the form of Appendix B
hereto (the “Release”), which has not subsequently been revoked, and the
Executive hereby acknowledges and agrees that the Company’s entering into this
Agreement and agreement to make such payments are and shall be good and
sufficient consideration for such Release; and (b) the Executive’s continued
compliance with the material terms of this Agreement, as applicable, and those
of his Non-Disclosure, Non-Competition and Invention Agreement with the Company.
11. Miscellaneous. (a) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
except any such laws that would render such choice of law ineffective. (b)
Compliance with Section 409A. This Agreement is intended, to the extent
applicable, to constitute good faith compliance with the requirements of Section
409A of the Code. The Company and the 8



--------------------------------------------------------------------------------



 
[a102ceoexecutiveagreemen009.jpg]
Executive agree that they shall cooperate in good faith to amend any provision
hereof to the extent required to maintain compliance with the provisions of
Section 409A of the Code as they may be modified hereafter (including by
subsequent regulations or other guidance of the Internal Revenue Service). (c)
Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. (d) Partial Invalidity. If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remaining provisions will nevertheless continue in full force
without being impaired or invalidated in any way. (e) Entire Agreement. This
Agreement constitutes the entire understanding and agreement between the parties
hereto regarding the compensation and benefits payable to the Executive in the
respective circumstances described herein, superseding all prior understandings
and agreements, whether oral or written. (f) Expenses. The Company agrees to pay
as incurred and within twenty (20) days after submission of supporting
documentation, to the full extent permitted by law, all legal fees and expenses
the Executive may reasonably incur as a result of any contest by the Company,
the Executive or others of the validity or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest by
the Executive about the amount of any payment pursuant to this Agreement) with
respect to which the Executive is successful on the merits, plus, in each case,
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. The Company’s payment of any eligible
expenses must be made no later than December 31 of the year after the year in
which the expense was incurred. (g) Notices. All notices and other
communications hereunder shall be in writing and shall be delivered by hand
delivery, by a reputable overnight courier service, or by registered or
certified mail, return receipt requested, postage prepaid. Notice to the
Executive shall be addressed to the Executive at his last address contained in
the records of the Company, and notice to the Company shall be addressed to: PTC
Inc. 121 Seaport Boulevard Boston, MA 02210 Attention: General Counsel Notice
shall be addressed to such other address as either party shall have furnished to
the other in writing in accordance herewith. Any notice or communication shall
be deemed to be delivered upon the date of hand delivery, one day following
delivery to an overnight courier service, or three days following mailing by
registered or certified mail. (h) Resignation as a Director. In the event
Executive’s employment by the Company terminates for any reason, including
termination by the Company or by reason of Executive’s disability or
resignation, if Executive is then a member of the Board of Directors of the
Company, Executive shall irrevocably tender such Executive’s resignation from
the Board of Directors effective as of the date of the notice of such
termination or resignation, which resignation the Board may accept or reject as
it may determine in its sole discretion. This Section 11(h) is a material term
of this Agreement. EXECUTED as of the date first written above. PTC INC. JAMES
HEPPELMANN By: /s/Doug Nufer /s/Jim Heppelmann Douglas Nufer President and Chief
Executive Officer Interim Chief Human Resources Officer 9



--------------------------------------------------------------------------------



 